DETAILED ACTION
This action is responsive to the Applicant’s Amendment and Response filed on January 5, 2022. Claims 1 – 20 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,755,598 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Response to Amendments
	In view of the correction to the claim markings to reflect changes relative to the original patent claims, the Examiner agrees that the correction overcomes the previous issue. Therefore, the objection will be withdrawn. 

112 Rejection
	In view of the claim amendments with respect to the contingency of steps (g) and (h), the Examiner agrees that the amendment overcomes the 112 rejection. Therefore, the rejection will be withdrawn. 
 
Claim Rejection under § 103
	The Applicant states Seefeldt and Kim do not teach “performing one of blending an output of a receiver to the second audio sample stream and adjusting a second audio sample stream gain parameter toward the long term average gain by a preselected increment, or not blending the output of the receiver to the second audio sample stream and setting the second audio sample stream gain parameter to the short term average gain”. 
	The Examiner notes that  as set forth in the Final Rejection, it was acknowledged that the prior art of record, did not disclose adjusting the gain toward the long term average gain by a preselected increment to produce an adjust second audio sample stream gain parameter when an output of a receiver has been blended to the second audio sample stream as claimed in claim 1.  The Rejection was previously maintained since the claim limitation at issue was a contingent limitation. 
	In view of the amendment, which removes the contingency, the Examiner acknowledges that the claim as amended, reads away from the prior art of record.  Therefore, the previous 103 rejections will be withdrawn. 
Reissue Declaration Comment:
	The Examiner notes that in view of MPEP 1414(II), any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The current Reissue Declaration identified original claims 1-20 of the original claims.  The Reissue Declaration also identified that they are entitled to claims directed to “a method for processing an audio signal including multiple audio streams”.  
	The Examiner acknowledges that this limitation was reflected in claim 1 of the reissue application.  Thus, the Examiner determines that the by referring to this specific limitation, the error is based upon removing at least the reference to “a digital” audio “broadcast” signal which was set forth in original claim 1 of the ‘598 patent.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed above, the relied upon prior art do not disclose “performing one of blending an output of a receiver to the second audio sample stream and adjusting a second audio sample stream gain parameter toward the long term average gain by a preselected increment, or not blending the output of the receiver to the second audio sample stream and setting the second audio sample stream gain parameter to the short term average gain” in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992